Citation Nr: 1043069	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  10-02 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder and post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for erectile dysfunction, 
to include as due to an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to December 
1991. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a May 2009 rating decision by the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to service connection for 
PTSD, bipolar disorder, and erectile dysfunction.  Timely appeals 
were noted from that decision.  

The Board has recharacterized the psychiatric issue on appeal, 
originally claimed as entitlement to service connection for PTSD 
and bipolar disorder, to more broadly encompass entitlement to 
service connection for an acquired psychiatric disability, to 
include PTSD and bipolar disorder, pursuant to Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant 
makes a claim, he is seeking service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled).

A hearing on this matter was held before the undersigned Acting 
Veterans Law Judge sitting at the RO on August 5, 2010.  A copy 
of the hearing transcript has been associated with the file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c).  See 38 U.S.C.A. § 7107(a)(2) 
(2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.

REMAND

The Veteran has been diagnosed with bipolar disorder, PTSD, and 
other psychiatric disorders, which he attributes to in-service 
stressors, including fear of hostile military activity in the 
Persian Gulf in 1991.  Specifically, the Veteran has alleged that 
his ship fired upon fishing vessels whose occupants were laying 
mines in the water.  See statement of L.D., August 2010. 

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2010); see Cohen v. Brown, 10 Vet. App. 128 (1997).  If a 
stressor claimed by a Veteran is related to the Veteran's fear of 
hostile military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the Veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
"Fear of hostile military or terrorist activity" means that a 
Veteran experienced, witnessed, or was confronted with an event 
or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
Veteran or others, such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon friendly military 
aircraft, and the Veteran's response to the event or circumstance 
involved a psychological or psycho-physiological state of fear, 
helplessness, or horror.  75 Fed. Reg. 39852 (July 13, 2010), to 
be codified at 38 C.F.R. § 3.304 (f)(3).  

The Veteran's testimony concerning firing on a hostile fishing 
vessel is consistent with fear of hostile military activity and 
is not inconsistent with type and circumstances of his service in 
the Persian Gulf.  See 38 U.S.C.A. § 1154(a) (2010).  Thus, the 
Board finds that his lay testimony is sufficient to establish the 
occurrence of this particular stressor.  See 75 Fed. Reg. 39852 
(July 13, 2010).  On remand, the Veteran should be scheduled for 
a VA examination to determine whether his PTSD is based on his 
fear of hostile military activity during service in the Persian 
Gulf.  Id.  The examiner should also be asked to determine 
whether any other psychiatric disorder had it onset or is 
otherwise related to the Veteran's period of active service.  

The Veteran is also claiming entitlement to service connection 
for erectile dysfunction as secondary to an acquired psychiatric 
disorder.  The law provides that when a determination on one 
issue could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined and VA 
is required to decide those issues together.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  In the present case, the 
Veteran's claim for service connection for erectile dysfunction 
as secondary to an acquired psychiatric disorder is dependent on 
the adjudication of his claim for service connection for an 
acquired psychiatric disorder.  Thus, adjudication of the claim 
for service connection for erectile dysfunction will be held in 
abeyance pending further development and adjudication of the 
Veteran's claim for an acquired psychiatric disorder.

During his August 2010 hearing, the Veteran testified that he 
continues to receive treatment at the VA Medical Center in 
Indianapolis, Indiana for his claimed disorders.  The most recent 
records from that facility are dated August 2010.  Upon remand, a 
request should be made for all records of the Veteran's treatment 
at the VA Medical Center in Indianapolis, Indiana, since August 
2010.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the VA Medical Center in 
Indianapolis, Indiana, provide all records 
of the Veteran's treatment at that 
facility since August 2010 for inclusion 
with the claims folder.  If such records 
are unavailable, a negative response 
should be obtained.

2.  After the aforementioned development 
has been completed, schedule a VA 
psychiatric examination to determine the 
nature and etiology of the Veteran's 
acquired psychiatric disability.  The 
physician should review the claims folder 
and a copy of this remand, and should 
determine the true diagnoses of any 
currently manifested psychiatric 
disorder(s).  The diagnosis(es) must be 
based on examination findings, all 
available medical records, any special 
testing deemed appropriate.  

For each psychiatric disability identified, 
the examiner should indicate whether it is 
at least likely as not that it had its 
clinical onset in service or is otherwise 
related to active duty, and in so doing, 
the examiner should attempt to reconcile 
the psychiatric diagnoses and/or 
assessments of record based on his/her 
review of all of the evidence of record.  A 
complete rationale for all opinions 
expressed must be provided.  The copy of 
the examination report and all completed 
test reports should thereafter be 
associated with the claims folder.  

The examiner should also comment on whether 
the Veteran meets the diagnostic criteria 
for PTSD based on his claim of fear of 
hostile military activity in the Persian 
Gulf.  The examination report should 
reflect review of pertinent material in the 
claims folder.  The examination report 
should include the complete rationale for 
all opinions expressed.  All necessary 
special studies or tests, to include 
psychological testing and evaluation, such 
as the Minnesota Multiphasic Personality 
Inventory, and the Mississippi Scale for 
Combat-Related PTSD, should be 
accomplished.  

3.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issues on appeal 
continue to be denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
Veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

(Please note, this appeal has been 
advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) 
(2010).  Expedited handling is 
requested.)

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2010).  






	(CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
K.A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  See 38 C.F.R. 
§ 20.1100(b) (2010).
 
